Citation Nr: 0816583	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  03-35 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability, secondary to the veteran's service-connected 
right knee disability.  

2.  Entitlement to service connection for degenerative disc 
disease (DDD) at L4-S1, secondary to the veteran's service-
connected right knee disability. 

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




INTRODUCTION

The veteran had active service from September 1984 to June 
1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2001 and December 2002 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.

In May 2006, the Board upheld the RO's denial of the 
veteran's claims.  The veteran filed a timely appeal to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
November 2007, the Court effectively affirmed one issue 
before the Board (entitlement to a disability evaluation 
greater than 10 percent for a right knee disability) and 
vacated and remanded two other issues (entitlement to service 
connection for a left knee disability, secondary to the 
veteran's service-connected right knee disability, and 
entitlement to service connection for DDD at L4-S1, secondary 
to the veteran's service-connected right knee disability).

The claim of entitlement to a disability evaluation greater 
than 10 percent for a right knee disability is no longer 
before the VA at this time.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The basis of the joint motion is slightly unclear.  With 
regards to the veteran's service connection claim for a left 
knee disability, the Board in May 2006 found that the medical 
evidence of record does not support the assertion that the 
veteran has a left knee disability.  The veteran underwent a 
VA joints examination in December 2002, where he reported 
left knee pain and stiffness.  However, the veteran had 
normal range of motion in his left knee: flexion to 140 
degrees and extension to 0 degrees.  There was a negative 
patella tap and no swelling.  There was no elevated 
temperature and no medial or lateral instability was present.  
The veteran's strength was rated as 5/5, his gait was without 
deviation, and he was able to move from heel strike to foot 
flat to toe off without the use of an assistive device.  
There was no crepitus.  

In December 2002, the veteran had x-rays taken of his left 
knee.  The x-rays yielded a negative impression.  The bony 
structures and joint spaces appeared intact and there was no 
evidence of any knee condition, providing evidence against 
this claim.  

The only evidence of record supporting the assertion that the 
veteran has a left knee condition are treatment records from 
a VA Medical Center (VAMC) in 2002, nearly four years ago, 
for mild effusion of the left knee.  However, as stated by 
the Court, pain alone, without a diagnosis or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom.  Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).  

Overall, the Board found in May 2006 that this most competent 
evidence supports the finding that the veteran does not have 
a left knee disorder at this time.  

Notwithstanding the above, the Court found a deficiency with 
the December 2002 VA examination.  As the Board noted in May 
2006, the veteran argues that his DDD and left knee condition 
are secondary to his service-connected right knee condition.  
The veteran's claims folder was reviewed in conjunction with 
his December 2002 VA joints examination.  The examiner 
concluded that it was difficult to associate the veteran's 
service-connected right knee condition as the cause of the 
veteran's left knee and back complaints.  The examiner 
further noted that the veteran worked for the Postal Service 
in a job that required lifting, which made it difficult to 
determine whether the veteran's complaints were due to his 
job or to his service-connected right knee disability.  

The Board in May 2006, found that this opinion was entitled 
to great probative weight in light of a review of the medical 
records in this case (which supports the opinion) and 
provides evidence against these claims.  

Regarding these issues, in March 2004, Dr. W. S., a private 
practitioner, evaluated the veteran's knees and back.  He 
concluded that it is possible that his knee problem could 
have exacerbated his back problems, but that there was "no 
specific definitive connection, although it is very 
reasonable to assume that it did exacerbate his back 
problems."  In June 2004, Dr. W. S. wrote a letter to VA 
simply stating that "it is as likely as not that the 
veteran's knee conditions and degenerative spine conditions 
began while he was in service."  Dr. W. S. did not state 
that the veteran's left knee and back conditions were caused 
by his right knee condition.  In a July 2004 letter, VA asked 
Dr. W. S. to clarify what he meant in his June 2004 letter.  
VA asked Dr. W. S. to specify records and examinations that 
he based his opinion on, and to provide a rationale for his 
opinion.  In an August 2004 letter, Dr. W. S. responded that 
he reviewed MRI data and previous radiographic reports, which 
led to his opinion that there was "a definitive service 
connection."  

The Board addressed these facts in the prior Board decision. 

In any event, the Court found that the December 2002 VA joint 
examination was deficient in that while it found that the 
right knee disability was not the cause of the left knee a 
back problem, it did not find whether the appellant's right 
knee disability "aggravated" his "left knee and back 
conditions."

In this regard, it is important to note that the Board in May 
2006 found the veteran did not have a left knee condition.  
Therefore, it is unclear why a VA medical opinion is required 
in this case on the basis of aggravation. 

In any event, the Court's order must be obeyed. 

Beyond the above, the Board must note that the veteran has 
filed more claims with the VA.  The Board must find that the 
veteran has filed a timely May 2007 notice of disagreement 
with regard to the claim of service connection for hearing 
loss and tinnitus.  As no Statement of the Case appears to 
have been issued, the claim of entitlement to service 
connection for a hearing loss and tinnitus remains pending in 
appellate status (see 38 C.F.R. § 3.160(c)) and requires 
further action by the RO.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 19.26); see also Manlincon v. West, 12 Vet. App. 238 
(1999).  


Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a Statement of the 
Case to the veteran and his 
representative, addressing the issue of 
entitlement to service connection for a 
hearing loss and tinnitus (unless it has 
already done so), and including citation 
to all relevant law and regulation 
pertinent to these claims.  The veteran 
and his representative must be advised of 
the time limit in which he may file a 
substantive appeal.  Then, only if the 
appeal is timely perfected, the issue be 
returned to the Board for further 
appellate consideration, if otherwise in 
order.

2.  The RO should ask the veteran and his 
representative to submit any records 
regarding any claim they have filed with 
the United States Postal Service.

3.  After all available records and/or 
responses have been associated with the 
claims file, the RO should arrange for the 
veteran to undergo appropriate VA 
examination (preferably, by an examiner 
who has not evaluated the veteran in the 
past) to obtain information as to the 
existence, nature, and likely etiology (if 
any) of a left knee or back disorder.  The 
entire claims file must be made available 
to the physician designated to examine the 
veteran, and the examination report should 
include discussion of the veteran's 
documented medical history and assertions.  
All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.

Based on the examination and review of the 
record, the examiner should offer an 
opinion as to whether the veteran 
currently suffers from a left knee 
disability and/or a back disability.

With respect to each diagnosed disability, 
the examiner should offer an opinion, 
consistent with sound medical judgment, as 
to whether it is at least as likely as not 
(i.e., there is at least a 50 percent 
probability) that any such disability was 
aggravated by a service connected 
disability.

The examiner should set forth all 
examination findings, along with the 
complete rationale for the opinions 
expressed, in a typewritten report.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



